DETAILED ACTION
Claims 1-5 are pending before the Office for review.
In the response filed January 26, 2021:
Claims 1 and 5 were amended
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KELLOGG et al (U.S. Patent 9,852,889) in view of MASAHIRO (JP 2007-258417 as evidenced by the machine translation) and AKIRA et al (JP 2007-250967 as evidenced by the machine translation).
With regards to claim 1, Kellogg renders obvious a method of processing an object using a plasma processing apparatus including a stage (chuck 114) on which the object (substrate 120) is placed in a chamber (104), an outer peripheral member disposed around the stage (coupling ring), a first power supply configured to apply a power to the outer peripheral member (Figure 1, 3A Col. 8 lines 40-52 discloses a power supplied to the generators to control the impedance of the plasma within the edge region) and a memory storing information about the relationship between the power applied to the outer peripheral member and an adjustment amount of a process parameter (Col. 8 lines 40-52 Col. 9 lines 14-49, Col. 10 lines 49-59 discloses providing a host computer comprising a processor and memory device; wherein the relationship between the power supplied and the processing conditions is mapped out; and suitable adjustments to the process can be based on the correspondence between the amount of power supplied the processing conditions); the method comprising applying a power from the first power supply to the outer peripheral member (coupling ring); adjusting the processing parameter based on the power applied to the outer peripheral member (coupling ring), by referring to the information stored in the memory; and performing a plasma process under process condition including the adjusted process (Col. 2 lines 3-67 Col. 3 lines 1-35, Col. 9 lines 14-49, Col. 10 lines 49-59 discloses applying a power to the outer ring of the coupling ring; adjusting the plasma processing parameters including etch rate and ion flux in order to effectively etch based off using the information stored in the host computer and processing based on the adjusted parameters
Kellogg does not explicitly disclose a first variable power supply configured to apply direct-current (DC) voltage applying the DC voltage and adjusting the DC voltage.
However Kellogg discloses the tuning of the power supplied to the generated which is supplied to the edge region (Col. 8 lines 40-52); wherein the host computer determines a predetermined complex voltage relationship with the amount of ion flux which is mapped out (Col. 9 lines 23-49); wherein the process generates a control signal indicating the power supply amount in based on a measured complex voltage and predetermined complex voltage (Col 10 lines 49-59); and can further be used in a similar fashion for applying a current complex,, voltage, DC bias voltage, complex voltage etc (Col 11 line 47-Col. 12 line 59). Masahiro discloses a plasma processing comprising applying a DC voltage wherein the voltage is applied to the outer peripheral member by a voltage application based device wherein the voltage is adjusted based on plasma result already performed or on detection results of the electric field changing; wherein the DC voltage is applied to the focus ring (Paragraphs [0008]-[0009], [0018], [0025], [0034], [0037], [0062]). Akira discloses a plasma processing method for etching a wafer comprising applying a variable DC power to the outer ring portion (Paragraphs [0012], [0017], [0064]). As such Kellogg as modified by Masahiro and Akira renders obvious a first variable power supply is configured to apply direct current (DC) voltage, the method comprising applying voltage from the first variable power supply to the outer peripheral member; adjusting the process parameter based on the DC voltage applied to the outer peripheral member, by referring to the information stored in the memory; and performing a plasma process under a process condition including the adjusted process parameter.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kellogg to include the DC voltage as rendered obvious by Masahiro because the reference of Masahiro teaches that such DC voltage to the focus ring allows for he adjust of the plasma sheath of the focus ring to control the etching geometry (Paragraph [0006]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kellogg to include the variable DC as rendered obvious by Akira because Akira teaches that applying a variable DC voltage to the focus ring enables uniform and good processing of the peripheral portion as well as the central portion of the wafer (Paragraph [0003]).
With regards to claim 2, the modified teachings of Kellogg render obvious wherein the process parameter is a process condition that affects density of plasma to be generated (Kellogg Col. 2 lines 21-33).
With regards to claim 3, the modified teachings of Kellogg render obvious wherein the process parameter is a process condition that affects an etch rate (Kellogg Col. 2 lines 21-33 Col. 16 lines 19-26).
With regards to claim 4, the modified teachings of Kellogg render obvious wherein the process parameter is at least one of radio frequency power of a first frequency applied from a first radio frequency power supply (Kellogg Col. 2 lines 3-67 Col. 3 lines 1-35, Col. 9 lines 14-49, Col. 10 lines 49-59 Col 11 line 47-Col. 12 line 59).

Response to Arguments
Applicant’s arguments, see page 4-5 of Applicant’s Response, filed January 26, 2021, with respect to double patenting rejection have been fully considered and are persuasive. In particular, Applicant’s Terminal disclaimer has overcome the rejection of record. The double patenting rejection of claims 1-4 has been withdrawn. 
Applicant’s arguments, see pages 5-7 of Applicant’s response, filed January 26, 2021, with respect to the rejection(s) of claim(s) 1-4 under 103 have been fully considered and are persuasive. In particular, Applicant’s arguments that the cited prior art fails to teach or render obvious a variable DC power supply is found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MASAHIRO (JP 2007-258417 as evidenced by the machine translation) and AKIRA et al (JP 2007-250967 as evidenced by the machine translation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713